Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 07/12/2022, in response to the rejection of claims 1-11, 13-16, 18, 20-23 from the final office action, mailed on 06/07/2022, by amending claims 1-3, 15, 23 and canceling claims 6, 10, 21-22, is acknowledged and will be addressed below.

Drawings
(1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
-a. Therefore, the “wherein the dummy area comprises a second groove positioned on the evaporation surface and a third groove positioned on the glass surface, the second groove and the third groove are partially aligned; wherein the isolation area comprises a fifth groove positioned on the evaporation surface and a sixth groove positioned on the glass surface, the fifth groove and the sixth groove are partially aligned” of Claims 1 and 23 must be shown or the feature(s) canceled from the claim(s).

-b. Claim 1 recites “the dummy area being provided with a second evaporation hole penetrating the sub-mask in the thickness direction of the sub-mask; wherein the dummy area comprises a second groove positioned on the evaporation surface and a third groove positioned on the glass surface”, therefore, the both “hole” and “grooves” in the dummy area must be shown or the feature(s) canceled from the claim(s).  

(2) The drawings are objected to because it is not clear which part of the drawing indicates “projection” of each groove, disclosed in the paragraph [0083] of the applicants’ original specification. It is respectfully requested, in the drawings, to label a part indicating the “projection” of the disclosure, with a proper number.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
(1) The paragraph [0080] of the applicants’ original application discloses the dummy area and the first groove with the same number label “142”.
Appropriate correction is required.
Further examiner respectfully requests the applicants need carefully review the whole disclosure again.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) In regards to the “the evaporation area being provided with a first evaporation hole” of Claim 1, The “the dummy area being configured to correspond to at least a portion of a non-display area” of Claim 1, The “isolation area being located between the dummy area” of Claim 1, The “dummy area being provided with a second evaporation hole” of Claim 1, and the “etching hole being disposed along” of Claim 1,
They would have a better form, if amended to be:
“the evaporation area provided with a first evaporation hole”. 
“the dummy area configured to correspond to at least a portion”,
The “isolation area located between the dummy area”,
The “dummy area provided with a second evaporation hole”,
The “etching hole disposed along”.

Further, it is respectfully requested the applicants to amend the same issues on other claims.

(2) The “two adjacent sub-masks of the two or more sub-masks has the shielding portions oppositely disposed” of Claim 15 should be “two adjacent sub-masks of the two or more sub-masks have the shielding portions oppositely disposed”.

Appropriate correction is required.

Claim interpretation
(1) The examiner acknowledges Claims 1 and 23 recite “second groove”, without reciting “first groove” and also recite “fifth groove” without reciting “fourth groove”. Therefore, the “second” and “fifth” will be examined inclusive of a meaning of “first” and “fourth”, respectively.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, 11, 13-16, 18, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claims 1 and 23 recite the “a display screen for evaporation processing. There is insufficient antecedent basis for this limitation in the claim. 
The limitation will be examined inclusive of “a display screen for the evaporation processing”.

(2) The “wherein the dummy area is provided with one or more first grooves, a depth of the first groove is less than a thickness of the sub-mask, and the first groove is disposed on the evaporation surface or the glass surface” of Claim 5 is not clear.
Claim 5 is dependent from claim 1. Claim 1 recites plural recesses on the dummy area, which includes the “second and third grooves”. The one or more first groove is different from the second and third groove of claim 1, or the same groove? If it is different, how they are distinguished from each other?
For the purpose of examination, it will be examined inclusive of the grooves of the claim 1.

(3) The “wherein the isolation area is provided with at least one fourth groove in the thickness direction of the sub-mask, a depth of the fourth groove is less than the thickness of the sub-mask” of Claim 8, and “wherein the fourth groove is disposed on the evaporation surface or the glass surface” of Claim 9 raises the same issue as the item (2) above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, 11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al. (JP 2014-133934, hereafter ‘934) in view of Baek (US 20170179390, hereafter ‘390).
Regarding to Claim 1, ‘934 teaches:
A vapor deposition mask (Fig. 1, English title, the claimed “A mask”);
Fig. 2 shows the surface 20a of the vapor deposition mask 20 is positioned on the side of the crucible 94 holding the vapor deposition material 98, and the surface 20b of the vapor deposition mask 20 faces the glass substrate 92 (see also [0026] of the English translation, the claimed “comprising: a mask body having an evaporation surface and a glass surface, the evaporation surface configured to face an evaporation source for evaporation processing, the glass surface being disposed away from the evaporation source, the glass surface configured to face a glass substrate”);
An effective region 22 is a region on a substrate (glass substrate 92) where an organic light emitting material is deposited to form a pixel, and the peripheral region 23 is not an area through which the deposition material intended to be deposited on the substrate passes (Figs. 3-5, [0027], the claimed “and at least one sub-mask disposed on the mask body, the sub-mask comprising an evaporation area and a shielding portion”);
A plurality of effective areas 22, having a plurality of through holes 25 ([0027], the claimed “the evaporation area being provided with a first evaporation hole penetrating the sub-mask in a thickness direction of the sub-mask”);
The peripheral region 23 is not an area through which the deposition material intended to be deposited on the substrate passes ([0027]), The peripheral region 23 includes a stress relaxation region 50, and a high rigidity region 55 (Fig. 5, [0028]), and the high rigidity region 55 is interposed between the effective region 22 and the stress relaxation region 50 ([0029], note Fig. 5 shows because the region 23 has no through holes, it can be interpreted as isolation area, further the isolation area can be differently named by dividing the isolation area into dummy area and isolation area, because different naming without changing a structure is mere different interpretation, thus it is an intended use, therefore, as an interpretation purpose, the region 23 can be differently named by differently grouping a portion within the region 23, for instance, see the illustrations reproduced from ‘934 blow, the claimed “the shielding portion comprising an isolation area and a dummy area, the dummy area being configured to correspond to at least a portion of a non-display area of a display screen for evaporation processing, the isolation area being located between the dummy area and the evaporation area”);
[Example of different interpretations in the same structure, either upper or lower illustration clearly reads into the applicants’ isolation area having no through hole and dummy area]

    PNG
    media_image1.png
    945
    631
    media_image1.png
    Greyscale


Through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027]), and the stress relaxation region 50 has a stress relaxation recess 51 (preferably a plurality of second stress relaxation recesses) provided on the surface 20a of the vapor deposition mask 20 ([0049], note the through hole would have been disposed in area of the recess region, the claimed “the dummy area being provided with a second evaporation hole penetrating the sub-mask in the thickness direction of the sub-mask; wherein the dummy area comprises a second groove positioned on the evaporation surface and a third groove positioned on the glass surface; wherein the isolation area comprises a fifth groove positioned on the evaporation surface and a sixth groove positioned on the glass surface”);

‘934 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the dummy area comprises a second groove positioned on the evaporation surface and a third groove positioned on the glass surface, the second groove and the third groove are partially aligned; wherein the isolation area comprises a fifth groove positioned on the evaporation surface and a sixth groove positioned on the glass surface, the fifth groove and the sixth groove are partially aligned,
(1B) and wherein the second evaporation hole comprises a first half-etching hole and a second half-etching hole, the first half-etching hole and the second half-etching hole being disposed along the thickness direction of the sub-mask and in communication with each other, and the first half-etching hole is disposed on the glass surface, the second half-etching hole is disposed on the evaporation surface.

In regards to the limitation of 1A:
‘934 teaches by providing a plurality of 1 stress relaxation recesses 51, a region having a small cross-sectional area along the normal direction and the width direction of the vapor deposition mask 20 can be enlarged, and the rigidity of the stress relaxation region 50 can be reduced ([0049], therefore, depending on the number, size, shape, or position of the recesses, the rigidity can be differently configured).

Consequently, even if ‘934 shows the recesses on both surfaces are completely misaligned, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured both recesses are partially aligned, by simply rearranging the recesses, for the purpose of controlling rigidity of the region, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.
Further, the “partially” includes various degree, which includes a tiny degree to large degree, therefore, when the recesses of ‘934 are aligned with even very tiny portion of each recess by the rearrangement, it still reads into the limitation.

In regards to the limitation of 1B:
‘390 is analogous art in the field of apparatus for mounting a wafer (abstract). ‘390 teaches each of the plurality of second holes 215 may include a third etching portion 215a that may be etched from the first surface 201 by a certain depth. In addition each of the plurality of second holes 215 may include a fourth etching portion 215b that may be etched from the second surface 202 by a certain depth (Fig. 4, [0054]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted through hole having first and second etching holes, as the through hole in the dummy area of the non-display area (NDSA) of ‘934, for the purpose of reducing a shadow area of the sub-mask thereby improving the quality of a deposition pattern, and/or for its suitability with a through hole with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 2,
‘934 teaches through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027], thus, the through hole has a shape), and further as discussed in the claim 1 rejection above, the dummy region has a through hole having first and second etching holes, having the same shape of the through hole of the display are, see “each of the plurality of second holes 215 may have a same shape as each of the plurality of first holes 214” of [0054] of ‘390, the claimed “wherein the first and second evaporation holes have the same shape”).

Regarding to Claim 3,
As discussed in the claim 1 rejection above, the dummy region has a through hole having first and second etching holes, and Fig. 4 clearly shows each etching hole gradually shrinks from the corresponding surface (the claimed “the first half-etching hole gradually shrinking from one end of the mask body adjacent to the glass surface to the other end of the mask body away from the glass surface, the second half-etching hole gradually shrinking from one end of the mask body adjacent to the evaporation surface to the other end of the mask body away from the evaporation surface”).

Regarding to Claim 4,
Figs. 2 and 5 of ‘934 show the through hole 25 in the effective area 22 has the recess 30 in a side facing the evaporation source and the recess 35 in another side facing the substrate, and the opening width of the recess 35 is smaller than the opening width of the recess 30.
‘390 clearly teaches each of the plurality of second holes 215 may have a same shape as each of the plurality of first holes 214 ([0054], note ‘390 clearly teaches the through hole 215 in the dummy area can have the same shape of the through hole 214 in the display area). 
Therefore, in the combined apparatus, as discussed in the claim 1 rejection above, the through hole in the dummy area of ‘934 would have a through hole having the larger recess in a side facing the evaporation source and the smaller recess in another side facing the substrate (the claimed “a width of an opening of the first half-etching hole along the glass surface is smaller than a width of an opening of the second half-etching hole along the evaporation surface”).

Regarding to Claims 5 and 7,
The illustrations shown in the claim 1 rejection above clearly show a groove having a depth less than the thickness of the mask and having a circular cross-section, and the groove is disposed on both surfaces with an interval between the grooves, and further ‘934 teaches through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027], note A or B means A, B, or AB), thus the ‘934 would have both features, the claimed “wherein the dummy area is provided with one or more first grooves, a depth of the first groove is less than a thickness of the sub-mask, and the first groove is disposed on the evaporation surface or the glass surface” of Claim 5, and “wherein a cross-section of the first groove has a shape of polygonal, circular, or elliptical” of Claim 7).

Regarding to Claims 8-9 and 11,
Emphasized again, as discussed on the claim 1 rejection above, in the same structure, different interpretation can be set forth, because the different grouping is a mere an intended use, Therefore, depending on grouping of area portions, a broad interpretation on the same structure can be set forth, such that a half region of the stress relaxation region 50 having one pair of the recess 51, 52 as a dummy area, and then the other half region of the stress relaxation region 50 having the other pair of the recess 51, 52 and the high rigidity region 55, together, as an isolation area, see the lower illustration above, the claimed “wherein the isolation area is provided with at least one fourth groove in the thickness direction of the sub-mask, a depth of the fourth groove is less than the thickness of the sub-mask” of Claim 8, “wherein the fourth groove is disposed on the evaporation surface or the glass surface” of Claim 9, and “wherein a depth of the fifth groove is greater than or equal to a depth of the sixth groove” of Claim 11).

Regarding to Claims 13-15,
Figs. 1 and 3 of ‘934 show an arrangement of effective area 22, high rigidity region 55, stress relaxation region 50, high rigidity region 55, and effective area 22 in a longitudinal direction of the evaporation mask 20. Therefore, a first group including the first effective area 22, the high rigidity region 55, and the half of the stress relaxation region 50 can be interpreted as a first sub mask, and a second group including the rest half of the stress relaxation region 50, the second high rigidity region 55, and the second effective area 22 can be interpreted as a second sub mask. Consequently, the two sub masks are axisymmetric with respect to a first center line in the longitudinal direction of the mask and also are axisymmetric with respect to a second center line in a width direction disposed between the two sub masks, and further the axisymmetric arrangement with respect to the second center line in the width direction disposed between the two sub masks indicates each half of the stress relaxation region 50 and each high rigidity regions 55 are disposed in both left and right side of the second center line, respectively, thus they face the second center line. Further, Fig. 3 of ‘934 shows high rigidity region 55 and stress relaxation region 50 are always opposite to the next high rigidity region 55 and stress relaxation region 50 of the adjacent effective area 22 in the longitudinal direction of the evaporation mask 20, because each of two things is intrinsically always away and oppositely (the claimed “wherein the mask body has a first center line and a second center line in a plan, the first center line is perpendicular to the second center line; the mask body is provided with two sets of the sub-masks, each set of the sub-masks comprising at least one of the sub-masks, an interval being formed between adjacent two sub- masks, the two sets of the sub-masks being axisymmetric with respect to the first center line, and the two sets of the sub-masks being axisymmetric with respect to the second center line” of Claim 13, “wherein each set of the sub-masks comprises two or more sub-masks, the shielding portions of the sub-masks located on a same side of the second center line are disposed away from or facing to the second center line” of Claim 14, and “wherein each set of the sub-masks comprises two or more sub-masks, two adjacent sub-masks of the two or more sub-masks has the shielding portions oppositely disposed” of Claim 15).

Regarding to Claim 16,
Figs. 1 and 3 of ‘934 shows arrays of plural effective areas 22, and the effective areas in a first column is axisymmetric with the effective areas in a second column, each effective area has the dummy and isolation area discussed in the claim 1 rejection above (the claimed “wherein: the mask body is provided with a plurality of sub-masks, the plurality of sub-masks are disposed in a row or in an array; the mask body has a first plurality of sub-masks and a second plurality of sub-masks, the first plurality of sub-masks and the second plurality of sub-masks being axisymmetric with respect to an axis along a first direction; each of the sub-masks of the first plurality of sub-masks and the second plurality of sub-masks is provided with the shielding portion configured on a side of the sub-mask”).

Regarding to Claim 18,
Figs. 1 and 3 of ‘934 shows arrays of plural effective areas 22, thus each row or column is a sub-set (the claimed “wherein the mask body is provided with a plurality of sub-masks, the plurality of sub-masks being disposed in a row or in an array; the plurality of sub-masks comprises a first sub-set of sub-masks and a second sub-set of sub-masks, the first sub-set of sub-masks comprises a first sub-mask and a second sub-mask adjacent to the first sub-mask, the second sub-set of sub-masks comprises a third sub-mask and a fourth sub-mask adjacent to the third sub-mask; a first side of the first sub-mask is adjacent to a second side of the second sub-mask”);
As discussed in the claims 13-14 rejection above, grouping is mere different interpretation, therefore, a first group including the first effective area 22, the high rigidity region 55, and the half of the stress relaxation region 50 can be interpreted as a first sub mask, and a second group including the rest half of the stress relaxation region 50, the second high rigidity region 55, and the second effective area 22 can be interpreted as a second sub mask (the claimed “the first sub-mask comprises a first shielding portion configured on the first side of the first sub- mask, and the second sub-mask comprises a second shielding portion configured on the second side of the second sub-mask”).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘934, in view of ‘390 and Sung et al. (US 20100192856, hereafter ‘856).
Regarding to Claim 20,
‘934 teaches the deposition mask apparatus 10 shown in FIG. 1 and FIG. 2 includes a frame 15 ([0025], the claimed “A mask assembly, comprising a mask frame”);
The mask of Claim 1 was discussed in the claim 1 rejection with ‘390 above, therefore, it is rejected for substantially the same reason (the claimed “and at least one mask of claim 1”);
Fig. 2 shows the mask is supported on the frame (the claimed “at least one of the masks being laminated on, and fixedly connected with the mask frame”).

‘934 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 20: A mask assembly, comprising a mask frame, a support strip, and at least one mask of claim 1, the support strip being fixedly connected to the mask frame, at least one of the masks being laminated on the support strip and fixedly connected with the mask frame.

‘856 is analogous art in the field of apparatus for mounting a wafer (abstract). ‘856 teaches the support bar 300 may be disposed to cross the opening 120 of the mask frame 100 to prevent deformation of the pattern masks 200 (Figs. 1-3, [0029]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a support strip, into the mask of ‘934, for the purpose of preventing deformation of the masks.

Regarding to Claim 23,
‘934 teaches the deposition mask apparatus 10 shown in FIG. 1 and FIG. 2 includes a frame 15 ([0025], the claimed “A mask assembly, comprising: a mask frame”);
‘934 teaches the support strip was discussed in the claim 20 rejection with ‘856 above, therefore, it is rejected for substantially the same reason (the claimed “a support strip fixedly connected to the mask frame; and a mask fixedly connected to the mask frame”);
Fig. 2 of ‘934 shows the surface 20a of the vapor deposition mask 20 is positioned on the side of the crucible 94 holding the vapor deposition material 98, and the surface 20b of the vapor deposition mask 20 faces the glass substrate 92 (see also [0026], the claimed “comprising: a mask body having an evaporation surface and a glass surface, the evaporation surface configured to face an evaporation source for evaporation processing, the glass surface being disposed away from the evaporation source, the glass surface being configured to face a glass substrate”);
‘934 teaches An effective region 22 is a region on a substrate (glass substrate 92) where an organic light emitting material is deposited to form a pixel, and the peripheral region 23 is not an area through which the deposition material intended to be deposited on the substrate passes ([0027], the claimed “and at least one sub-mask disposed on the mask body, the sub-mask comprising an evaporation area and a shielding portion”);
‘934 teaches A plurality of effective areas 22, having a plurality of through holes 25 ([0027], the claimed “the evaporation area being provided with a first evaporation hole penetrating the sub-mask in a thickness direction of the sub-mask”);
‘934 teaches The peripheral region 23 is not an area through which the deposition material intended to be deposited on the substrate passes ([0027]), The peripheral region 23 includes a stress relaxation region 50, and a high rigidity region 55 (Fig. 5, [0028]), and the high rigidity region 55 is interposed between the effective region 22 and the stress relaxation region 50 ([0029], note Fig. 5 shows because the region 23 has no through holes, it can be interpreted as isolation area, further the isolation area can be differently named by dividing the isolation area into dummy area and isolation area, because different naming without changing a structure is mere different interpretation, thus it is an intended use, therefore, as an interpretation purpose, the region 23 can be differently named by differently grouping a portion within the region 23, for instance, see the illustrations reproduced from ‘934 blow, the claimed “the shielding portion comprising an isolation area and a dummy area; wherein the dummy area is configured to correspond to at least a portion of a non-display area of a display screen for evaporation processing, the isolation area is positioned between the dummy area and the evaporation area”);
The teaching of the second, third, fifth and sixth grooves was discussed in the claim 1 rejection with ‘934 above, therefore, it is rejected for substantially the same reason (the claimed “wherein the dummy area comprises a second groove positioned on the evaporation surface and a third groove positioned on the glass surface, the second groove and the third groove are partially aligned; and wherein the isolation area comprises a fifth groove positioned on the evaporation surface and a sixth groove positioned on the glass surface, the fifth groove and the sixth groove are partially aligned”).

Response to Arguments
Applicants’ arguments filed on 07/12/2022 have been fully considered but they are not persuasive.
In regards to the drawing and 112 rejection, there still exists unresolved issue, thus the objection and the rejections are maintained.

In regards to the 35USC103 rejection of Claim 1, the applicants argue that the recesses of ‘934 are completely misaligned, thus it does not teach the new feature of the amended claims 1 and 23, see page 11.
This argument is found not persuasive and the examiner maintains it is still obvious in view of the cited references, as discussed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718